Title: From John Adams to Thomas Seymour, 10 March 1794
From: Adams, John
To: Seymour, Thomas



Sir
Philadelphia March 10 1794

I received this morning your Letter of the 26th of February, and while I feel for you under the Misfortune of your gallant son, I regret that it should be so little in my Power to assist him, in obtaining Some Consolation for this honourable Wound in the Service of his Country.  The request you make is however easily granted, and if any Thing Should be done in the House of Representatives I shall not fail to attend to the Subject when it comes before the Senate, and if any Thing in my Power consistent with Justice, could contribute to forward his Request, it would give me great Pleasure to do it.
I will take an Opportunity to Speak with my Honourable Friends Elsworth and Wadsworth and endeavour to learn from them the particulars. In these Days of unexampled human Calamity, it will require much Wisdom, Patience and firmness to keep this Country in Tranquility: but, although there are numbers sufficiently thoughtless to endeavour to plunge Us, as deep in guilt and misery as any of the European Powers, yet with the Blessing of Providence and the generous Support of the sound and prudent part of the Community We hope to be able to preserve our Neutrality.
Those who are ever clamouring about our present Debt, seem to be very ready to adopt Measures, which must necessarily increase it ten fold.
I am Sir with much respect and sincere Esteem your most obedient

John Adams